MEMORANDUM **
Wei Zhong Yao, a native and citizen of China, petitions for review of the order of the Board of Immigration Appeals (“BIA”) that affirmed the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, see Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the IJ’s and BIA’s adverse credibility determination based upon inconsistencies between Yao’s testimony and asylum application regarding events on the date Yao’s wife was allegedly forced to terminate her second pregnancy. This finding goes to the heart of Yao’s asylum claim. See id. Accordingly, Yao failed to establish eligibility for asylum. See Wang v. INS, 352 F.3d 1250, 1258-59 (9th Cir.2003).
Because Yao failed to meet the burden for asylum, he necessarily did not satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Substantial evidence also supports the IJ’s and BIA’s finding that Yao failed to credibly establish that he is eligible for relief under the CAT. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.